Per Curiam.

Jackson asserts that the court of appeals erred in dismissing his habeas corpus petition. As the court of appeals held, however, the failure to comply with R.C. 2945.05 may be remedied only in a direct appeal from a criminal conviction. State v. Pless (1996), 74 Ohio St.3d 333, 658 N.E.2d 766, paragraph two of the syllabus. A claimed violation of R.C. 2945.05 is not the proper subject for habeas corpus relief. 74 Ohio St.3d at 339, 658 N.E.2d at 770.
Based on the foregoing, the court of appeals properly dismissed Jackson’s habeas corpus petition. Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.